21-30107-hcm Doc#47 Filed 04/16/21 Entered 04/16/21 09:22:59 Main Document Pg 1 of 2




  The relief described hereinbelow is SO ORDERED.



  Signed April 16, 2021.

                                                       __________________________________
                                                              H. CHRISTOPHER MOTT
                                                       UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION


    IN RE:                                       §
                                                 §
    PDG PRESTIGE, INC.,                          §                 Case No. 21-30107
                                                 §
    Debtor.                                      §
                                                 §

            ORDER GRANTING MOTION TO EMPLOY WEYCER, KAPLAN,
            PULASKI & ZUBER, P.C. AS ATTORNEYS FOR THE DEBTOR
            (RE: DOCKET NO. 16)

          On this day came on for consideration the Motion to Employ Weycer, Kaplan, Pulaski &
   Zuber, P.C. (Docket No. 16) (the “Motion to Employ WKPZ”) of PDG Prestige, Inc., debtor and
   debtor in possession (“PDG-P” or the “Debtor”), filed on March 17, 2021 in the above-styled
   and numbered case(s), seeking approval of the employment of the firm of Weycer, Kaplan,
   Pulaski, & Zuber, P.C. (“WKPZ”) as its counsel as more particularly set forth in the Motion to
   Employ WKPZ and Declaration on file in this case. The Court finds that the Motion to Employ
   WKPZ contained the appropriate notice and was served upon the parties contained within the
   Master Service List of the Debtor. No objections to the Motion to Employ WKPZ were filed.
   Upon review of the Motion to Employ WKPZ, it appears to the Court that the proposed
   professional is “disinterested” as that term is defined in Code §101(14) and that the proposed
   professional represents or holds no interest adverse to the Debtor.




   ORDER GRANTING MOTION TO EMPLOY WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
   ATTORNEYS FOR THE DEBTOR (RE: DOCKET NO. 16) — Page 1
   1933383.DOCX[3]
21-30107-hcm Doc#47 Filed 04/16/21 Entered 04/16/21 09:22:59 Main Document Pg 2 of 2




           IT IS THEREFORE ORDERED that the Motion to Employ WKPZ is GRANTED and
   that the Debtor are authorized to employ WKPZ as attorneys to the Debtor and the related
   Chapter 11 estates pursuant to 11 U.S.C. § 327(a), nunc pro tunc and effective as of February 15,
   2021, with all fees payable with such compensation as may be awarded by the Court upon proper
   motion or application.

                                                 ###




   Order submitted by:

   WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
   By: /s/ Jeff Carruth
      JEFF CARRUTH
      State Bar No. 24001846
      3030 Matlock Rd., Suite 201
      Arlington, Texas 76015
      Phone: (713) 341-1058
      Facsimile: (866) 666-5322
      jcarruth@wkpz.com

   PROPOSED ATTORNEYS FOR
   PDG PRESTIGE, INC.
   DEBTOR AND DEBTOR IN POSSESSION




   ORDER GRANTING MOTION TO EMPLOY WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
   ATTORNEYS FOR THE DEBTOR (RE: DOCKET NO. 16) — Page 2
   1933383.DOCX[3]
